Title: From Thomas Jefferson to John Carroll, 3 September 1801
From: Jefferson, Thomas
To: Carroll, John


Sir
Monticello Sep. 3. 1801.
I have recieved at this place the application signed by yourself and several respectable inhabitants of Washington on the purchase of a site for a Roman Catholic church from the Commissioners. as the regulation of price rests very much with them, I have referred the paper to them, recommending to them all the favor which the object of the purchase would urge, the advantages of every kind which it would promise, and their duties permit. I shall be happy on this and on every other occasion of shewing my respect & concern for the religious society over which you preside in these states and in tendering to yourself assurances of my high esteem and consideration.
Th: Jefferson
